The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).


DETAILED ACTION

REQUIREMENT FOR UNITY OF INVENTION
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I: claims 1-29, 36 and 38 drawn to a metal-organic layer (MOL) or metal-organic nanoplate (MOP), wherein the MOL or MOP comprises periodic repeats of metal-based secondary building units (SBUs) and organic bridging ligands, wherein one or more of the SBUs comprise a metal ion capable of absorbing x-rays, and wherein each SBU is bonded to at least one other SBU via coordinative bonding to the same bridging ligand, and wherein the MOL or MOP comprises a photosensitizer; wherein the metal ion capable of absorbing x-rays is an ion of an element selected from the group consisting of Hf, a lanthanide metal, Ba, Ta, W, Re, Os, Ir, Pt, Au, Pb, and Bi; wherein one or more of the SBUs comprise a Hf oxo cluster; wherein each of the organic bridging ligands is a dicarboxylate or a tricarboxylate; wherein at least one of the organic bridging ligands comprises a nitrogen donor 

Group II: claims 30-35, 37 and 39, drawn to a method for treating a disease in a subject in need thereof, the method comprising: administering to the subject a MOL or MOP of claim 1; and exposing at least a portion of the subject to ionizing irradiation energy, optionally X-rays.

Election of Species
A species election is required as described below.

As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), ‘the international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept.’ As stated in PCT Rule 13.2, “where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.”  Furthermore, Rule 13.2 defines ‘special technical features’ as ‘those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.’
The Groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The special technical feature of Group I is a metal-organic layer (MOL) or a metal-organic nanoplate (MOP) that have metal-based secondary building units (SBUs) with a metal ion capable of absorbing x-rays and are bonded to one other SBU via coordinative bonding, organic bridging ligands, and a 
As taught by Lin et al (WO2016/061256, Pub. Date 4/21/2016) [Lin}; Lin teaches metal-organic frameworks (MOF) materials (including nanoscale metal-organic frameworks (NMOFs)), for photodynamic therapy (PDT) and X-ray or combination thereof, wherein the platform is for X-PDT, wherein the platform is used for combined PDT, RT or X-PDT and immunotherapy (p.1, lns.20-33; See entire document). Lin teaches photodynamic therapy (PDT) can be an effective anticancer treatment that involves the administration of a tumor-localizing photosensitizer (PS) followed by light activation to generate highly cytotoxic reactive oxygen species (ROS), particularly singlet oxygen (1O2), which trigger cell apoptosis and necrosis. Lin teaches a metal-organic framework (MOF) comprising: a) a photosensitizer; and b) a plurality of metal-containing secondary building units (SBUs) linked together via bridging ligands, optionally wherein the SBUs are metal oxoclusters, wherein one or more of the SBUs contain metal cations capable of absorbing x-rays, wherein the SBUs contain a metal ion selected from the group comprising Hf, the lanthanide metals, Ba, Ta, W, Re, Os, Ir, Pt, Au, Pb, and Bi (pages 4-5). Figure 5A is a schematic diagram of the synthesis of hafnium metalorganic framework (Hf-MOF) and zirconium metal-organic framework (Zr-MOF). Figures 6A-6E show schematic 
Group I and Group II is broken.
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate 

ELECTION OF SPECIES
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
The species are as follows:
A metal-organic layer (MOL) or a metal-organic nanoplate (MOP) comprising metal-based secondary building units (SBUs) wherein the metal ion is capable of absorbing x-rays and SBUs are bonded to one other SBU via coordinative bonding, organic bridging ligands, and a photosensitizer.
Applicant is required, in response to this requirement, to designate a single MOL or a single MOP as characterized by a) a 
Moreover, the reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
The species are independent or distinct because of the widely differing chemical and physical properties of the individual MOLs or MOPs constituting each species. Further, the species are independent or distinct because prior art applicable to one species would not necessarily be applicable to another species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 

i) each species recites mutually exclusive characteristics, in this	instance, structurally different compounds and compositions.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that
all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 10:00 a.m. – 6:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626